Citation Nr: 1516911	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  08-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD), status post myocardial infarction and coronary bypass, prior to July 16, 2003, and from November 1, 2003 to March 25, 2008.

2.  Entitlement to a rating in excess of 60 percent for CAD, status post myocardial infarction and coronary bypass, since July 1, 2008.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. 
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

This case was most recently before the Board in March 2012 when an increased rating claim for an acquired psychiatric disability was denied.  The Veteran's claim for an increased rating for CAD was remanded for further development.  A supplemental statement of the case was issued in May 2014 and the case is once again before the Board. 

The Veteran testified before the undersigned in October 2011.  A copy of the transcript is of record. 

A review of the evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  

In light of the Veteran's statements, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claim, as reflected on the first page of this decision.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of entitlement to a rating in excess of 20 percent for diabetes mellitus, type II is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 16, 2003 and from November 1, 2003 to March 25, 2008, the Veteran's CAD required continuous medication; symptoms did not more nearly approximate a workload greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray.

2.  The medical evidence first indicated that a workload of greater than 3 METs but less than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope on July 1, 2008, but the symptoms have not more nearly approximated an ejection fraction of less than 30 percent, chronic congestive heart failure, or dyspnea, fatigue, angina, dizziness, or syncope resulting from a workload of 3 METs or less at any point since that time.

3.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for CAD, status post myocardial infarction and coronary bypass were not met at any point on appeal prior to July 16, 2003, or between November 1, 2003 and March 25, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7017 (2014).

2.  The criteria for an evaluation in excess of 60 percent for CAD, status post myocardial infarction and coronary bypass, since July 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.104, DC 7017 (2014).

3.  The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating- CAD

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Veteran's CAD is, under 38 C.F.R. § 4.104 , DC 7017, rated 10 percent prior to July 16, 2003, and from November 1, 2003 to March 25, 2008, and 60 percent beginning on July 1, 2008. He is rated at 100 percent from July 16, 2003 to October 31, 2003, and from March 26, 2008 to June 30, 2008.  Pursuant to DC 7017, coronary bypass surgery is rated as 100 percent for three months following hospital admission for surgery.  Thereafter, coronary bypass surgery resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  

Coronary bypass surgery resulting in a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Coronary bypass surgery resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling. Coronary bypass surgery resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, DC 7017 (2014).

The Board acknowledges the Veteran's contentions that his service-connected CAD warrants higher initial evaluations.  However, in determining the actual degree of disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment. This is particularly so where the rating criteria require analysis of the clinical significance of a complex medical condition, but the Veteran is a lay person.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The Board has considered the extensive medical evidence of record, spanning an appeal period of almost 15 years.  The evidence prior to July 16, 2003 and from November 1, 2003 to March 25, 2008 does not at any point meet the rating criteria for a 30 percent disability rating under DC 7017.  As noted above, a rating of 30 percent is warranted when there is workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

After reviewing hundreds of pages of medical records, the Board does not find that the evidence during this period of the appeal (prior to July 16, 2003 and from November 1, 2003 to March 25, 2008) reflects that his service-connected disability resulted in a workload of greater than 5 METs but not greater than 7 METs.  The evidence additionally does not show cardiac hypertrophy or dilatation.  The evidence during this portion of the appeal period demonstrates that the Veteran required continuous medication for his service-connected disability.  Based on this evidence, a rating in excess of 10 percent cannot be awarded for this portion of the appeal. 

The Veteran was awarded a 60 percent disability rating, effective July 1, 2008.  It should be noted that an April 2012 VA examination reflected METs of 4.6, meeting the requirements of a 60 percent rating.  Nevertheless, the evidence does not demonstrate METs 3 or less or an ejection fraction of less than 30 percent, which would warrant a 100 percent disability rating.  A January 2008 VA treatment record noted an ejection fraction of 60 to 65%, another January 2008 VA treatment record noted an ejection fraction of 55%, and a May 2008 VA treatment record noted an ejection fraction of 60%.  At a February 2010 VA examination it was noted that his METs were estimated to be at least 8-9 (which does not even meet the assigned 60 percent disability criteria), with an ejection fraction of 60%. 

The Veteran underwent an additional VA examination in April 2012.  The VA examiner noted that the Veteran was taking continuous medication for his disability.  It was noted that the Veteran had been treated for a myocardial infarction in 1997, 2003, and 2006, and that the Veteran had undergone coronary bypass surgery in 2008.  The VA examiner indicated that the Veteran did not have congestive heart failure.  The VA examiner estimated the Veteran's METs to be 4.6.  His ejection fraction was recorded as 52%. 

The Board finds that the Veteran's symptoms did not more closely approximate the criteria for a 100 percent rating since July 1, 2008.  The medical evidence is clear on this point.  

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected CAD, status post myocardial infarction and coronary bypass.  However, the evidence of record, as compared to the rating criteria, does not warrant increased ratings during the period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for ratings in excess of 10 percent prior to July 16, 2003, and from November 1, 2003 to March 25, 2008, and for a rating in excess of 60 percent since July 1, 2008.

With respect to his increased ratings, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

II. TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  The Veteran's ratings for his service-connected disabilities (coronary artery disease, anxiety disorder with depression, porphyria cutanea tarda, diabetes mellitus, tinnitus, and peripheral neuropathy of the right upper extremity) meet the threshold criteria for consideration of a TDIU.  38 C.F.R. §§ 4.16(a).

Evidence of record reflects that the Veteran last engaged in substantially gainful employment in March 1997.  See VA Form 21-8940 received September 9, 2011.  In a July 2014 letter, submitted by the Veteran's VA treating physician, it was noted that the Veteran is unemployable due to his medical conditions.  The VA treating physician provided his contact information should further information by needed. The Veteran's current rating for his disabilities at this time appears to be 90%. 

The Board finds the July 2014 VA treating physician's letter in conjunction with the evidence of record provides highly probative evidence in support of a TDIU.  The evidence of record shows that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  Affording the Veteran the benefit of the doubt, a TDIU is granted.  38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

III.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the Veteran's increased rating claims, these claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

The Veteran was afforded VA examinations in February 2010 and April 2012 (CAD).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since the most recent examinations.  

The Board finds the above examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.

Discussion of the Veteran's October 2011 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The claim was remanded in March 2012 to obtain additional evidence. The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded, in pertinent part, to obtain additional treatment records and a VA examination.  These actions were accomplished, and there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).






ORDER

A rating in excess of 10 percent for CAD, status post myocardial infarction and coronary bypass, prior to July 16, 2003, and from November 1, 2003 to March 25, 2008, is denied.

A rating in excess of 60 percent for CAD, status post myocardial infarction and coronary bypass, since July 1, 2008, is denied.

Entitlement to a TDIU is granted.


REMAND

The Board notes that a March 2015 rating decision denied an increased rating for the Veteran's service-connected diabetes mellitus, type II.  In a March 2015 statement, the Veteran expressed disagreement with the March 2015 rating decision.   

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2014).

Thus, remand for issuance of a SOC on this issue is necessary. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In light of the findings above (the TDIU) the Veteran may wish to withdrawn this claim (in writing).


Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period should this issue be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


